Citation Nr: 1801303	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), sleep disorder, and depression.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and A. B.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991 and from October 2003 to April 2005 with additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

While the Veteran's claim for an acquired psychiatric disability currently on appeal was adjudicated as entitlement to service connection for PTSD and a sleep disorder by the RO, the medical evidence of record reveal diagnoses/treatment for anxiety, PTSD and depression. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), sleep disorder, and depression.

In April 2010, the Veteran testified at a hearing before the undersigned, via videoconference. A transcript of the hearing is associated with the claims file.

The claim was remanded in January 2012 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Board remanded the issue on appeal for further development in January 2012. Specifically, the Board found that a medical opinion was necessary prior to rendering a decision on the claim. The Veteran was provided a VA medical examination/opinion in September 2014. The examiner concluded that PTSD could not be substantiated. The examiner also concluded that the Veteran didn't exhibit symptoms of a sleep disorder. Regrettably, the Board finds that a new VA medical examination and opinion is necessary.

As explained above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims folder reflects the Veteran has been treated for and diagnosed with PTSD on several occasions. (See January 2017 VA Mental Health Note). Additionally, the claims folder reflects treatment and diagnoses of a mild neurocognitive disorder, depression, and anxiety disorder. (See January 2017 VA Mental Health Note, December 2015 VA Mental Health Note, and June 2014 OEF/OIF Consult). In regard to PTSD, VA has conceded the Veteran's in-service stressor. 

The Board finds that a medical opinion considering the Veteran's lay statements, his confirmed in-service stressor/occurrence, and his medical treatment for various mental conditions is necessary. As such, the issue must be remanded to obtain such medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any psychiatric disorder; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA mental health examination in regard to entitlement to service connection for an acquired psychiatric condition with the appropriate clinician.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran currently has any acquired psychiatric disorder, to include PTSD, depression, sleep disorder, and anxiety, related to, or aggravated by, his military service. 

Any opinion should include a complete rationale. The examiner must explain any conflicting diagnosis and/or treatment with regard to the Veteran's psychiatric condition. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 36 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




